DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In independent claim 1, the claimed “obtain a plurality of display results” is unclear. Does it mean the “result” is different than the captured display pattern or grid? The claim language is ambiguous and unclear which may lead to more than one interpretation. For that reasons, the claims are indefinite. Claims 8 and 16 recite similar limitations and are rejected for the same reason shown above. Also in claim 1, the claimed “unrecognizable display result,” is unclear whether or not the limitation is referring to image blurriness, distortion or 

For the purpose of this rejection, the claimed “obtain a plurality of display results” is interpreted as the captured display pattern or grid. Also, the claimed “unrecognizable display result” is interpreted as blurry or distorted image. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. US 20100201894 A1 in view of Heeren, US 20160089026 A1.

Considering claim 1, a projection system, wherein the projection system comprises a projection device, an image capturing device, and a determination module, wherein
a) the projection device is configured to project a plurality of display grid points (pattern images, Fig.3);
b) the image capturing device is configured to capture images of the plurality of display grid points to obtain a plurality of display results corresponding to the 
plurality of display grid points ([0057] the imaging element 40 to capture the pattern image according to control of the image correction controller 41); 

c) the determination module is coupled to the projection device and the image capturing device, the determination module is configured to receive the plurality of display results, determine whether the plurality of display results comprise at least one unrecognizable display result with excessive brightness, and control the projection device not to project at least one unrecognizable display grid point corresponding to the at least one unrecognizable display result when determining that the plurality of display results comprise the at least one unrecognizable display result. 
Nakayama teaches the imaging element 40 to capture the pattern image according to control of the image correction controller 41, [0057]. However, the reference does not specifically disclose controlling the projection device not to project at least one unrecognizable display grid point. 
In a similar field of art, Heeren discloses reduced glare surgical microscope and associated devices. Heeren teaches the visual representation output to the display device 126 can include the glare identified at 16.  For example, an observer 
102 and/or other observers viewing the surgical procedure via the display device 126 can see glare or high brightness light from the surgical field.  At the same time, the optical element 114 can limit the glare or high brightness light for an observer 102 viewing the surgical procedure via the microscope optics.  In some embodiments, the method 10 can include modifying the portions of the image data associated with the glare to limit the glare in the visual representation of the image data.  The computing device 118 can output the visual representation of the modified image data to the display device 126.  For example, glare or high brightness light can be limited for the observer 102 and/or others viewing the surgical procedure both via the display device 126 (with processed image data) and through the microscope optics (with the optical 


As to claim 2, see Figs. 2B, 3, 4B, 5, 6B and 7A. 
As to claim 3, see rejection of claim 2. 
As to claim 7, see rejection of claim 1. 

Claim 8 is a method claim of claim 1 and, therefore, claim 8 is rejected for the same reason as in claim 1.
As to claim 15, see rejection of claim 8. 

Considering claim 16, see the rejection of claims 1 and 8.  

 Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. US 20100201894 A1 in view of Heeren, US 20160089026 A1 further in view of Tu et al. US 20200280706 A1.
In regards to claims 5 and 12, Nakayama and Heeren fail to disclose at least one positioning grid point, used to position the projection range or a position of the projection device. However, such method would be obvious to the skilled in the art. In this regard and in the same field of endeavor, Tu discloses projection system and method comprising projection module that projects grid patterns and a photographing module that captures the pattern image. Specifically, Tu teaches positioning grid points 101-103, Fig. 3; See also para. 0029-30. Therefore, it would have been obvious to those with ordinary skill in the art to modify the system of Nakayam/Heeren as modified above by providing the teaching of Tu, such being typical considerations of the skilled artisan, in order to correctly position the projection device. 

Claims 1-3,5-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. US 20200280706 A1 in view of Heeren, US 20160089026 A1.
Considering claim 1, a projection system, wherein the projection system comprises a projection device, an image capturing device, and a determination module, wherein
a) the projection device is configured to project a plurality of display grid points (projectors 230, projects pattern images, Fig.1);
the image capturing device is configured to capture images of the plurality of display grid points to obtain a plurality of display results corresponding to the 
plurality of display grid points (photographing module 130, Fig.1) 
c) the determination module is coupled to the projection device and the image capturing device, the determination module is configured to receive the plurality of display results (Processing module 110 receives captured images; the module comprises a CPU or a microprocessor; para. [0024]-0026]; 
Except for; 
“…determine whether the plurality of display results comprise at least one unrecognizable display result with excessive brightness, and control the projection device not to project at least one unrecognizable display grid point corresponding to the at least one unrecognizable display result when determining that the plurality of display results comprise the at least one unrecognizable display result.”
	 Heeren discloses reduced glare surgical microscope and associated devices 
Specifically, Heeren teaches the visual representation output to the display device 126 can include the glare identified at 16.  For example, an observer 102 and/or other observers viewing the surgical procedure via the display device 126 can see glare or high brightness light from the surgical field.  At the same time, the optical element 114 can limit the glare or high brightness light for an observer 102 viewing the surgical procedure via the microscope optics.  In some embodiments, the method 10 can include 
visual representation of the modified image data to the display device 126.  For xample, glare or high brightness light can be limited for the observer 102 and/or others viewing the surgical procedure both via the display device 126 (with processed image data) and through the microscope optics (with the optical element 114). The controller controls optical element of ophthalmic surgical microscope to limit transmission of light ssociated with glare to observer. [0049]; Step 18, Fig.1.
	It would have been therefore obvious to the skilled in the art to modify the system of Tu by providing the teaching of Heeren, such being typical considerations of the skilled artisan, by controlling the glare in the visual representation of the image data for the purpose of limiting or stopping transmission so that the high-brightness glare would not displayed or added to the image.

As to claim 2, see Fig. 4.
As to claim 3, see rejection of claim 2. 
As to claim 5, see the positioning grid point 101-103, para. 0029-30. 
As to claim 6, see surface S1 and S2, Fig.4. 
As to claim 7, see rejection of claim 1. 

8 is a method claim of claim 1 and, therefore, claim 8 is rejected for the same reason as in claim 1.

As to claim 12, see the positioning grid point 101-103, para. 0029-30. 
As to claim 13, see surface S1 and S2, Fig.4. 
As to claim 14, imaging unit 120, Fig.2.
As to claim 15, see rejection of claim 8. 

Considering claim 16, see the rejection of claims 1 and 8.

Allowable Subject Matter
Claims 4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PMN
January 14, 2022